Citation Nr: 0705127	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), rated as 50 percent from April 28, 
2004, to January 11, 2006, and 70 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.  His awards and decorations include the Purple Heart 
Medal with 1 Gold Star and the Navy Commendation Medal with 
Combat "V."  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned an initial rating of 30 
percent for the veteran's PTSD, effective April 28, 2004.  

During the course of the appeal, the originating agency 
granted an increased rating of 50 percent for the veteran's 
PTSD, effective April 28, 2004 and an increased rating of 70 
percent for the veteran's PTSD, effective January 12, 2006.  
This action has not satisfied the veteran's appeal.

Although the veteran requested a hearing before a Decision 
Review Officer (DRO) in his May 2005 substantive appeal (VA 
Form 9), he specifically withdrew his request in a January 
2006 statement.  The hearing was cancelled, and there are no 
other outstanding hearing requests of record.  


FINDING OF FACT

Throughout the initial evaluation period, the social and 
occupational impairment from the veteran's PTSD has more 
nearly approximated total than deficiencies in most areas.





CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
for PTSD have been met for the entire initial evaluation 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9441.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood." Id.

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

The pertinent medical evidence of record consists of VA out 
patient treatment records, letters from the veteran's private 
therapist, and the reports of two VA examinations.  The Board 
finds that this evidence establishes the veteran's 
entitlement to a 100 percent rating throughout the initial 
evaluation period.  

In May 2004, the veteran was seen by Dr. H. for PTSD 
symptoms.  At that time, he had already been divorced twice 
and had trouble with intimacy.  The psychologist noted that 
with his present unemployment situation, his PTSD was getting 
worse.  His employment had been irregular in the 1970's but 
he had worked at the same company from 1980 to 2002, when it 
closed down and he had been unable to get other employment 
since then.  Dr. H. noted that the veteran had had problems 
with sleep, anxiety, depression, social isolation and 
detachment from people and life situations.  A GAF score of 
45 was assigned.  

In May 2004, the veteran's psychologist referred the veteran 
to VA for medication to treat his PTSD symptoms.  The VA 
physician noted that the veteran was amotivational but not 
hopeless.  He currently had a construction job which was 
helping with his sleeping problem.  His main symptoms were 
insomnia, irritability, and low energy.  He had limited 
social contacts outside of his immediate family.  He appeared 
disheveled, unshaven, and tired.

In June 2004, the veteran was provided a VA psychiatric 
examination.  The examiner noted that the veteran experienced 
nightmares and became aggravated quite easily.  He was easily 
startled.  The veteran stated that he has had altercations 
with others at work so he mainly has tried to pick a 
profession where he is able to work alone.  He spoke in a 
clear and coherent manner, and appeared to be in good contact 
with reality.  His memory was fair and his general reasoning 
and judgment were within normal limits.  A GAF score of 50 
was assigned.  

In a September 2004 statement, Dr. H. reported that the 
veteran was obsessed with politics.  It had absorbed his 
waking hours.  When he talked about the upcoming elections he 
got more and more excited.  Dr. H. concluded that this 
obsession has had a negative effect on his daily living.  A 
GAF score of 40 was assigned.  

In June 2005, Dr. H. noted that the veteran has had panic 
attacks once or twice a week.  He was showing some memory 
problems.  The fact that his wife left him to raise their two 
daughters came up in counseling in the present as if it had 
just occurred.  He had no close friends and depended on his 
friendship with his daughters and his second wife.  He also 
had had problems with short-term memory.  The veteran 
startled easily and had intrusive thoughts that occur without 
warning where he momentarily drifts back to a situation in 
his Vietnam experience.  His work for a building contractor 
allowed him to work by himself where he is not in conflict 
with other workers.  He was unemployed at the time of this 
examination because of the unreliability of his type of 
employment.  Dr. H. noted that when the veteran is at home 
his depression affects his motivation and mood in a negative 
way.  It is easy for him to obsess on politics or family 
problems and to get himself angry and not be able to let go 
of issues that have affected him in the past or in the 
present.  The symptoms of depression, anger, intrusive 
thoughts, flashbacks, social isolation, and sleep disorder 
had been exacerbated by the current Iraq conflict.  Dr. H. 
assigned a GAF score of 40.

In July 2005, the veteran was provided a VA psychiatric 
examination.  The VA examiner reviewed the veteran's past 
medical records.  The VA examiner noted the following 
symptoms:  amotivational, low energy, critical of war news, 
sleep problems with night sweats, not hopeless, lost weight, 
frequent intrusive memories of Vietnam, nightmares twice a 
week, easily startled, irritable, suspicious, fearful, and 
vigilant.  The VA examiner noted that the veteran has 
survival guilt and that he avoids war reminders such as 
noises or smells.  The veteran complained that he cannot go 
out and had no friends.  The VA examiner opined that the 
veteran had avoidance symptoms in his almost complete social 
isolation and withdrawal.  The veteran noted that his only 
trouble legally was when he was charged with aggravated 
assault in the year 2000 for beating up his wife's male 
friend.  The veteran was somewhat disheveled and unshaven.  
The veteran denied suicidal ideation or homicidal ideation.  
He acknowledged occasionally hearing things that are not 
there.  The VA examiner noted that the veteran does not know 
who the governor or the vice president was and was not fully 
aware of the surrounding world because of his withdrawal and 
isolation.  He was currently unemployed.  He had marked 
social and vocational interferences in his functioning due to 
his PTSD symptoms.  The VA examiner assigned a GAF score of 
45.

The veteran met with Dr. H. in September 2005.  Dr. H. stated 
that the veteran has a history of engaging men in physical 
fights.  The veteran told Dr. H. that when he is provoked and 
his adrenalin starts pumping, he plans "to do damage" to 
someone.  He has a very calm exterior, but his problem of 
anger and anxiety must be addressed by restraint.  Dr. H. 
further opined that so far the veteran had worked with this 
very well, but people and situations should not provoke him.  
The symptoms of depression, anger, intrusive thoughts, 
flashbacks, social isolation, and sleep disorder had been 
exacerbated by the current conflict in Iraq and terrorism in 
general.  Dr. H. assigned a GAF score of 38.

Also of record is a November 2005 form completed by the 
veteran's employer during the period from May 2004 to June 
2005.  It indicates that the veteran was employed as a 
carpenter's helper, had missed 30 days of work during that 
period, and was terminated because he was unable to do heavy 
lifting and was unreliable and tardy.

In a January 2006 statement, Dr. H. noted that the veteran's 
facial affect generally is flattened and that he has impaired 
judgment.  He had had periods of hopelessness.  Dr. H. stated 
that he has severe depression, anger, flashbacks, problems of 
social isolation, and has problems sleeping.  His emotional 
condition has gotten worse, noticeably since he has been out 
of work, due to the continuing effects of his combat 
experience in the U.S. Marines in Vietnam and past and 
current stressors.  Dr. H. further opined that the veteran 
can be provoked at the slightest pressure that is confronted.  
His irritability can move to possible violence if the 
situation he is confronting does not back down.  One 
situation almost got out of control when the veteran 
confronted a contractor who was installing a septic system at 
his daughter's home.  The psychologist noted that the 
situation could have easily gotten out of control if the 
contractor had not agreed to do the job the right way.  He 
also has difficulty adapting to stressful circumstances.  Dr. 
H. assigned a GAF score of 40.

The Board notes that during the portion of the initial 
evaluation period when the veteran was employed, it was as a 
carpenter's assistant, a position that reportedly did not 
require significant contact with others.  The veteran missed 
30 days of work during approximately a one year period and 
was terminated from that position in part because of his 
unreliability.  His symptoms include impaired judgment, 
periods of hopelessness, severe depression, anger, 
flashbacks, nightmares, and problems sleeping.  At times, he 
has appeared disheveled.  The evidence shows that the veteran 
is socially isolated with the exception of contact with his 
daughters and former wife.  In addition, his therapist has 
assigned GAF scores ranging from 38 to 45, scores indicative 
of an inability to maintain employment.  Although the June 
2004 VA examiner assigned a GAF score of 50, the GAF score on 
the July 2005 VA examination was 45.  In any event, the Board 
is of the opinion that the veteran's therapist, who sees him 
on a regular basis, is in a better position to assess the 
veteran's functioning.  In addition, the therapist has 
provided detailed reports supporting his assessments.  

Based upon a review of all of the pertinent evidence in this 
case, the Board is satisfied that throughout the initial 
evaluation period, the social and occupational impairment 
from the veteran's PTSD has more nearly approximated the 
total impairment required for a 100 percent rating than the 
deficiencies in most areas required for a 70 percent rating.  
Accordingly, a 100 percent rating is warranted throughout the 
initial evaluation period.


ORDER

Entitlement to an initial disability rating of 100 percent 
for PTSD is granted throughout the initial evaluation period, 
subject to the criteria applicable to the payment of monetary 
benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


